
	
		I
		111th CONGRESS
		2d Session
		H. R. 4443
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the work opportunity tax credit for hiring veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment Today Act of
			 2010 or the VET
			 Act.
		2.Increase in work
			 opportunity tax credit for hiring veterans
			(a)Increase in
			 credit for disabled veteransParagraph (3) of section 51(b) of the
			 Internal Revenue Code of 1986 is amended by striking $12,000 and
			 inserting $15,000.
			(b)Increase in
			 credit for other veteransParagraph (14) of section 51(d) of such
			 Code is amended by redesignating subparagraph (B) as subparagraph (C) and by
			 inserting after subparagraph (A) the following new subparagraph:
				
					(B)Increase in
				limitation on wages taken into account for unemployed veteransIn the case of any unemployed veteran who
				is treated as a member of a targeted group by reason of subparagraph (A) and
				who begins work for the employer after the date of the enactment of this
				subparagraph, subsection (b)(3) shall be applied by substituting
				$7,500 for $6,000.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			(d)SunsetThe
			 authority under this section will expire on December 31, 2010.
			
